Citation Nr: 1637257	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-46 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected rheumatoid arthritis prior to January 30, 2012, and in excess of 20 percent beginning from January 30, 2012. 

2.  Entitlement to an increased disability evaluation in excess of 10 percent for right shoulder rheumatoid arthritis effective from January 15, 2016.

3.  Entitlement to an increased disability evaluation in excess of 10 percent for left shoulder rheumatoid arthritis effective from January 15, 2016.

4.  Entitlement to an increased disability evaluation in excess of 10 percent for right ankle rheumatoid arthritis effective from January 15, 2016.

5.  Entitlement to an increased disability evaluation in excess of 10 percent for left ankle rheumatoid arthritis effective from January 15, 2016.

6.  Entitlement to an increased disability evaluation in excess of 10 percent for right hip rheumatoid arthritis effective from January 15, 2016.
7.  Entitlement to an increased disability evaluation in excess of 10 percent for left hip rheumatoid arthritis effective from January 15, 2016.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to April 1969. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In June 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  

In a March 2012 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's service-connected rheumatoid arthritis, effective January 30, 2012.  Next, upon remand from the Board, in a March 2016 rating decision, the RO discontinued the 20 percent rating for rheumatoid arthritis and, in the place of that single 20 percent rating, assigned separate 10 percent ratings for rheumatoid arthritis involving the (1) right shoulder; (2) left shoulder; (3) right ankle; (4) left ankle; (5) right hip; and (6) left hip.  Each 10 percent rating was assigned effective January 15, 2016.  The combined rating is 50 percent  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

The Board finds that further evidentiary development is warranted in this case.  

As a threshold matter, there was not substantial compliance with the Board's June 2015 remand directives.  The Board directed the RO to obtain all outstanding VA treatment records, to include those dating from February 2009.  Upon remand, the RO obtained VA medical records, but those are only dated from May 2014 to March 2016.  A March 2016 supplemental statement of the case (SSOC) lists as evidence in the claims file treatment reports from Durham VA Medical Center (VAMC) dated October 7, 2004 to March 1, 2016.  

However, the claims file contains no records between February 2009 and May 2014.  The first record in May 2014 indicates that the Veteran was undergoing ongoing treatment for a lower extremity disorder, which indicates that there was likely treatment between February 2009 and May 2014.  There is no indication that an attempt was made to get those records or otherwise that such records are unavailable.  

Similarly, the VA medical records that were obtained are incomplete.  For instance, a February 2016 VA Radiology report indicates that a report had been scanned, including evaluation, treatment plan, target photos, treatment records.  The scanned reports have not been associated with the claims file.  

As such, the Board cannot find that there was substantial with the Board's June 2015 remand directive to this extent.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Remand is also needed to afford the Veteran a new VA examination.  Specifically, remand is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Here, upon remand from the Board in June 2015, a VA examination was conducted in January 2016.  That VA examination included evaluations of the joints involved, including the feet, hands, knees, hips, shoulders, and ankles.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  The examinations were conducted using June 2015 version of the Disability Benefits Questionnaires (DBQs), which do not include any section for recording ranges of motion on active or passive testing and, while this version of the DBQ does include a question about weight-bearing, the question only asks about pain, not range of motion.  Thus, the January 2016 VA examinations do not entirely conform to the Court's decision in Correia.  As such, new VA examinations are needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to those from February 2009 to May 2014, and those since March 2016.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth in paragraph 1above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected rheumatoid arthritis, including evaluation of residuals, such as limitation of motion or ankylosis, favorable or unfavorable, for each specific joints involved. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's rheumatoid arthritis condition and residuals.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the above, plus any further action needed as a consequence of the development completed, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

